Cuyahoga County, No. 62480. This cause is pending before the court on the filing of a motion for an order directing the Court of Appeals for Cuyahoga County to certify its record. Upon consideration of appellants’ application for dismissal and motion for refund of filing fee,
IT IS ORDERED by the court that said application for dismissal be, and the same is hereby, granted.
IT IS FURTHER ORDERED by the court that said motion for refund of filing fee be, and the same is hereby, denied.
ACCORDINGLY, IT IS FURTHER ORDERED by the court that this cause be, and hereby is, dismissed, effective January 29, 1992.